  CASE 0:14-cv-02081-PAM-LIB Document 345 Filed 10/29/18 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


Glen Johnson, Timothy Gillen,
Kyle Jones, Steven Hall, Clayton Johnson,
Mark Hubbard, Steve Piper, Bill Patt,
Michael R. Fanning, Joseph Ryan,
Bruce Carlson, Glen Johnson,
Frank Frattalone, Lee Hiller, Tony Phillippi,
Greg Waffensmith, Mark Ryan,
The Operating Engineers Local #49 Health
and Welfare Fund, The Central Pension
Fund of the International Union of Operating
Engineers and Participating Employers,
The Local #49 International Union of
Operating Engineers and Associated General
Contractors of Minnesota Apprenticeship and
Training Program,

Plaintiff(s),

-vs-                                                 Civ. 14-2081 PAM/LIB

Charps Welding & Fabricating, Inc.,
Clearwater Energy Group, Inc., C&G
Construction Inc. of Clearbrook, Alpha Oil
& Gas Services, Inc., Kenneth Charpentier,

Defendant(s).

                                   COST JUDGMENT

The costs of the Defendant, Charps Welding & Fabricating, Inc., Clearwater Energy Group,
Inc., C&G Construction Inc. of Clearbrook, Alpha Oil & Gas Services, Inc., Kenneth
Charpentier, have been taxed and allowed by the Clerk of this Court against the Plaintiffs,
Glen Johnson, Timothy Gillen, Kyle Jones, Steven Hall, Clayton Johnson, Mark Hubbard,
Steve Piper, Bill Patt, Michael R. Fanning, Joseph Ryan, Bruce Carlson, Glen Johnson,
Frank Frattalone, Lee Hiller, Tony Phillippi, Greg Waffensmith, Mark Ryan, The
Operating Engineers Local #49 Health and Welfare Fund, The Central Pension Fund of the
International Union of Operating Engineers and Participating Employers, The Local #49
International Union of Operating Engineers and Associated General Contractors of
Minnesota Apprenticeship and Training Program, as follows:

                                                Claimed     Allowed
                 Fees for transcripts            $12,007.85 $11,490.55
  CASE 0:14-cv-02081-PAM-LIB Document 345 Filed 10/29/18 Page 2 of 2



                Fees for copies            $137,730.41 $137,730.41
                                     Total $149,738.26 $149,220.96

Costs, therefore, are taxed against Plaintiffs, Glen Johnson, Timothy Gillen, Kyle Jones,
Steven Hall, Clayton Johnson, Mark Hubbard, Steve Piper, Bill Patt, Michael R. Fanning,
Joseph Ryan, Bruce Carlson, Glen Johnson, Frank Frattalone, Lee Hiller, Tony Phillippi,
Greg Waffensmith, Mark Ryan, The Operating Engineers Local #49 Health and Welfare
Fund, The Central Pension Fund of the International Union of Operating Engineers and
Participating Employers, The Local #49 International Union of Operating Engineers and
Associated General Contractors of Minnesota Apprenticeship and Training Program, in the
amount of $149,220.96 and judgment is entered accordingly. Motion for review of the
Clerk’s decision may be made within 14 days hereafter in accordance with Local Rule
54.3(c).

Dated at Minneapolis, Minnesota, on October 29, 2018.

                                                   KATE M. FOGARTY, CLERK

                                                   By: s/ T. Pepin

                                                   T. Pepin
                                                   Deputy Clerk
